Citation Nr: 1726178	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army National Guard from October 1969 to September 1971, with additional service in February 1976 to February 1979 and November 1988 to April 2009.  These additional periods of service included training while on inactive duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded in August 2012, July 2015, and December 2016 for additional development.


FINDING OF FACT

The evidence of record shows that the increase in severity of the Veteran's right knee disability in service was due to the natural progress of his injury. 


CONCLUSION OF LAW

The Veteran's pre-existing right knee disability was not aggravated in-service beyond the natural progress of his injury.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was previously satisfied by letters sent in January 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran received VA examinations in August 2012 and June 2016.  The Board found the June 2016 opinion inadequate and remanded the case in December 2016 for an addendum opinion.  The VA examiner provided an addendum opinion in February 2017 based on an evaluation of the entire claims file and provided an adequate rationale discussing potential aggravation of the Veteran's current disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board's duty to assist has been fulfilled and there was substantial compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Veteran Status

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2016).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2016).  To establish status as a "veteran" based upon a period of INACDUTRA, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Here, there is evidence in the record the Veteran's preexisting right knee injury may have been aggravated by two instances during training.  In July 1995, the Veteran's right knee was injured while running for physical training in the Army National Guard.  Additionally, the Veteran felt severe pain in his right knee during training for the Army National Guard in May 1996.  Thus, in July 1995 and May 1996 the Veteran aggravated his right knee during a period of INACDUTRA.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2016); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Consequently, the Veteran had "veteran" status for both injuries. 

II.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service or training during inactive service.  A preexisting injury or disease will be presumed to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

The burden is on the VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden that the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

However, the presumption of aggravation does not apply for periods of ACDUTRA or INACDUTRA, even if the claimant achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  When a preexisting injury was aggravated by a period of ACDUTRA, the Veteran has the burden to prove both elements of aggravation:  1) that there was an increase in disability to a preexisting injury or disease; 2) that such and increase was beyond the natural progression of that injury or disease.   See 38 U.S.C.A. §§ 101(24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  The Veteran does not have to prove both elements by clear and unmistakable evidence.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The medical evidence of record shows the Veteran had a meniscectomy on his right knee in 1987.  After that surgery, the Veteran injured his knee during physical training in July 1995 and May 1996.  The Board notes since these injuries the Veteran's records show multiple complaints for right knee pain.  At a June 1997 VA examination, the Veteran stated he had mild lateral right knee pain with buckling, occasional swelling, and pain that worsened when going up and down stairs.  The Veteran's right knee pain was also noted in a June 2002 medical record, October 2006 National Guard Memorandum, and November 2008 and November 2010 VA medical records.  Additionally, in a September 2011 Physical Evaluation Board Proceeding it was noted that while the Veteran's knee pain did not significantly interfere with his duty performance, he experienced knee pain since 1995.  

The Veteran received multiple VA examinations and the examiners all concluded his knee disability was not due to or aggravated by his in-service injuries.  The VA examiner in June 1997 noted the Veteran suffered from right knee pain and that he had minimal degenerative joint disease of the patella.  The Veteran then had a VA examination in August 2012 where the examiner considered the Veteran's complaints of right knee pain but ultimately concluded his knee pain was not related to service.  The examiner opined the Veteran had residual symptoms of his meniscectomy in 1987.  

Likewise, at his VA examination in June 2016, the examiner concluded his right knee disability was due to the common degenerative changes that occur after a surgical meniscectomy.  This examiner considered the Veteran's knee complaints and noted his knee disability did have a functional impact on his ability to work as it placed some restrictions on his abilities.  In February 2017, the examiner provided an addendum opinion concerning aggravation of the Veteran's preexisting knee disability.  The February 2017 examiner opined that there was no aggravation due to military service and similarly concluded the degenerative changes were in the expected normal range due to the Veteran's prior surgery.    

As, noted above there Veteran's injury occurred during a period of ACDUTRA.  Therefore, the Veteran must prove there was an increase in disability to a preexisting injury and that the worsening was not due to the natural progression of the injury.  See 38 U.S.C.A. §§ 101(24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  Here, the Board concedes there was an increase in disability to a preexisting injury.  The Board acknowledges that the Veteran's right knee disability preexisted service and that there has been an increase to his right knee injury. 

However, the Veteran has not put forth competent evidence that the worsening of his right knee disability was not due to the natural progress of his injury.  In both VA examinations from June 2016 and February 2017, the VA examiners concluded the Veteran's current knee disability was due to the natural progression of his right knee disability and not his time in service.  The Veteran has not put forth any medical evidence to contradict this opinion.  He has provided lay evidence in support of his contention that his current knee disability was aggravated by service.  However, in this case, he is not competent to make such a medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although he is competent to describe his observable symptoms, he does not possess the training or expertise needed to determine whether his symptoms are a result of the natural progression of his right knee disability or due to an incident in service.  Therefore, the VA examiners' opinions are afforded high probative value and the Veteran's lay statements are afforded low probative value.   

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


